Citation Nr: 0740939	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-41 474A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION


The veteran served on active duty from August 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that continued a 20 percent disability 
rating for diabetes mellitus.  


FINDING OF FACT

On December 13, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant through his representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


